DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

PLEASE NOTE:  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 18 1 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); See MPEP §2114.  Numerous limitations in the claims below require using the claimed structure in various ways (e.g. using a test voltage) which the prior art is capable of doing.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iben (US 2006/0018070).
[claim 1] A semiconductor apparatus (fig. 3, [0043]), comprising: a device (302, fig. 3, [0047], MR sensor), having a terminal; and a protection circuit (304, fig. 3,  [0048]) configured to be connected to the terminal of the device, the protection circuit comprising at least two unidirectional conduction circuits connected in anti-parallel (300, fig. 3, [0047]), the two unidirectional conduction circuits configured to have current directions opposite to each other in an on state (fig. 3, [0047][0048]), wherein the protection circuit is so configured that, at least one of the two unidirectional conduction circuits is turned on to release charges accumulated at the terminal when a voltage at the terminal of the device is out of a predetermined protection voltage range [0046]-[0048].
[claim 2] The semiconductor apparatus according to Claim 1, wherein, the terminal of the device is used to receive a test voltage within a target test voltage range (the device is capable of producing such a test voltage as it is connected to a power source, see the Intended Use note above) ; a turn-on threshold of each of the unidirectional conduction circuits is set to be greater than a maximum value of an absolute value of the test voltage (See Intended Use note above, [0048] explains the threshold voltage and operating voltage).
[claim 3] The semiconductor apparatus according to Claim 2, wherein, the protection voltage range is set to contain or be equal to the target test voltage range (the device is capable of producing such a test voltage as it is connected to a power source, see the Intended Use note above, [0048][0049] explains the threshold voltage and the operating voltage).
[claim 4] The semiconductor apparatus according to Claim 2, wherein, the device has a safe voltage threshold associated with the terminal; the turn-on threshold of each of the unidirectional conduction circuits is set to be less than or equal to the safe voltage threshold ([0046]-[0048] explains that the anti-parallel diodes turn-on before the damage threshold for the device is reached) .
[claim 5] The semiconductor apparatus according to Claim 4, wherein, the maximum value of the absolute value of the protection voltage range is set to be less than or equal to the safe voltage threshold (inherent for the device to work as a protection circuit).
[claim 6] The semiconductor apparatus according to Claim 1, wherein, each of the unidirectional conduction circuits comprises at least one unidirectional conduction device (fig. 3).
[claim 7] The semiconductor apparatus according to Claim 1, wherein, each of the unidirectional conduction circuits comprises at least two unidirectional conduction devices connected in series in a same direction (fig. 3).
[claim 8] The semiconductor apparatus according to Claim 7, wherein, the at least two unidirectional conduction devices connected in series in the same direction have a same turn-on threshold (e.g. the diodes in series may have a turn on voltage of 0.6 V [0045]).
[claim 9] The semiconductor apparatus according to Claim 7, wherein, the at least two unidirectional conduction devices connected in series in the same direction have different turn-on thresholds (e.g. the diodes in series may have one diode with a turn on voltage of 0.6 V and another at 0.8V [0045]).
[claim 10] The semiconductor apparatus according to Claim 6, wherein, the unidirectional conduction device is a diode (fig. 3).
[claim 11] The semiconductor apparatus according to Claim 7. wherein. the unidirectional conduction device is a diode (fig. 3).
[claim 12] The semiconductor apparatus according to Claim 8, wherein. the unidirectional conduction device is a diode (fig. 3).
[claim 13] The semiconductor apparatus according to Claim 9, wherein, the unidirectional conduction device is a diode (fig. 3).
 [claim 15] The semiconductor apparatus according to Claim 1, wherein, the charges accumulated at the terminal are charges accumulated when the terminal is formed by a plasma process (Product-by-process limitations are not limited by the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113).  Specifically using a plasma process does not appear to structurally distinguish the invention over the resulting structure produced by the prior art.  The burden to show that the claimed method necessarily distinguishes over the prior art is on the applicant. See also the Intended Use Note above as well).
[claim 16] The semiconductor apparatus according to Claim 1, wherein, the charges accumulated at the terminal are charges accumulated when a test voltage is applied to the terminal (the device is capable of producing such a test voltage as it is connected to a power source, see the Intended Use note above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iben (US 2006/0018070) in view of Engel (US 9,519,034).
Iben discloses the device of claim 1 but does not expressly disclose that the magnetoresistive sensor device comprises a transistor with a gate terminal.
Engel discloses a magnetoresistive sensor device comprising a transistor with a gate terminal (see fig. 8, lines 58-67, col. 6 & claim 18, fig. 8 clearly shows the gate terminals of the transistors).
It would have been obvious to one of ordinary skill in the art before the time of filing to have used a transistor with a gate terminal in order to build the magnetoresisitve sensor of Iben such that benefits of the protection circuit could be applied to the device of Engel.

With this modification Iben discloses:
[claim 14] The semiconductor apparatus according to Claim 1, wherein, the device is a variable capacitor, wherein the terminal comprises an electrode terminal of the variable capacitor: or the device is a field effect transistor, wherein the terminal comprises a gate terminal of the field effect transistor (upon modification the MR sensor would include a transistor with a gate terminal connected to the protection circuit).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMAR MOVVA/Primary Examiner, Art Unit 2898